Order unanimously affirmed without costs. Memorandum: The record supports the findings of Family Court that respondent abused his daughter and neglected his son. In concluding that respondent’s daughter was sexually abused, the court credited the child’s out-of-court statements describing the incident of abuse. Those statements were sufficiently corroborated by admissions made by respondent to the police that he improperly touched his daughter (see, Family Ct Act § 1046 [a] [vi]; Matter of Sandra S., 195 AD2d 1070; Matter of Margaret W., 83 AD2d 557, lv denied 54 NY2d 609; see also, Matter of Nicole V., 71 NY2d 112, 118-119). Moreover, it can reasonably be inferred from the evidence that the acts were for the purpose of sexual gratification (see, Matter of Patricia J., 206 AD2d 847, lv denied 84 NY2d 810). The evidence also established that respondent neglected his son because his sexual abuse of his daughter demonstrated a fundamental defect in his understanding of the duties and obligations of parenthood and created an atmosphere detrimental to the physical, mental and emotional well-being of his son as well (see, Family Ct Act § 1012 [f] [i]; Matter of Lynelle W., 177 AD2d 1008, 1009). (Appeal from Order of Monroe County Family Court, Miller, J.—Child Abuse and Neglect.) Present—Green, J. P., Lawton, Wesley, Davis and Boehm, JJ.